Citation Nr: 0600300	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-21 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
hemorrhoidectomy and fissurectomy, currently evaluated at 10 
percent disabling.

2.  Entitlement to service connection for vascular disease of 
the lower extremities, to include as secondary to the 
veteran's service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and September 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, denied 
service connection for vascular disease of the lower 
extremities, and increased the veteran's rating for residuals 
of a hemorrhoidectomy and fissurectomy from zero percent to 
10 percent, effective from May 10, 2002.  The veteran seeks a 
higher rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The service medical records show that the veteran underwent a 
hemorrhoidectomy and fissurectomy while on active duty.  An 
RO decision in May 1987 granted service connection for the 
residuals of the hemorrhoidectomy and fissurectomy and 
assigned a noncompensable rating.  The veteran filed an 
increased rating claim in July 2001.  Upon a VA examination 
in September 2002, he complained of hemorrhoids that caused 
bleeding, pain, and itching.  He also indicated that he 
soiled his clothes.  The clinician noted that the hemorrhoids 
were getting worse, with flare-ups occurring 2-3 times per 
month, and lasting 3-4 days.  Clinical findings included 
three rather large external hemorrhoids.  There was no 
evidence of bleeding at that time.  It was further noted that 
the veteran had good sphincter control, and the clinician did 
not feel anything inside the rectum.  There were no scars, 
fistulae, or abscesses.  

Subsequently, the veteran testified at a November 2003 
Decision Review Officer (DRO) hearing that he experiences 
bleeding 2-3 times per month and increased problems with 
fecal incontinence.  Given the amount of time that has 
elapsed since the last VA compensation examination and the 
veteran's claim of increased disablement, to include frequent 
episodes of bleeding and fecal incontinence, the Board finds 
that there is a duty to provide him with a more current 
examination to determine the current severity of his 
residuals of a hemorrhoidectomy and fissurectomy.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).

With regard to the veteran's claim for service connection for 
vascular disease of the lower extremities, the Board notes 
that he underwent an examination in January 2002.  The 
clinician rendered an opinion that the veteran had venous 
congestion with no evidence of varicose veins.  He also 
concluded that these findings were consistent with the 
veteran's obesity.  The veteran testified at his DRO hearing 
that he flew for 3,450 hours while in the service (including 
missions that lasted 12-15 hours).  The Board notes that the 
clinician failed to address the question of whether the 
veteran's vascular disease was linked in part to any incident 
of service.  In fact, the clinician was not even asked 
whether the veteran's disability was directly related to 
service; rather, he was only requested to indicate if the 
veteran's vascular disease of the legs was secondary to his 
diabetes mellitus.  The veteran's representative has also 
correctly pointed out that even on the question of secondary 
service connection the opinion was incomplete as the 
clinician did not address the question of whether the 
veteran's vascular disease of the lower extremities was 
aggravated by his service connected diabetes mellitus.  It is 
pertinent to note that service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury (38 C.F.R. § 3.310 (a) 
(2005)) and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).       

In view of the foregoing, the veteran should be afforded a VA 
vascular examination for the purpose of determining the 
etiology and approximate onset date of his vascular disease 
of the lower extremities.  The evaluation must specifically 
include opinions addressing the questions at hand:  (a) 
Whether any vascular disease of the legs that may currently 
be present is linked to any incident of service; and (b) 
whether any vascular disease of the legs was caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).

Accordingly, the issues on appeal are remanded to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A; 38 C.F.R. § 3.159.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to the claims of entitlement to a rating 
in excess of 10 percent for service 
connected residuals of a hemorrhoidectomy 
and fissurectomy; and service connection 
for vascular disease of the lower 
extremities, to include as secondary to 
his service connected diabetes mellitus, 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The RO should schedule the veteran 
for a VA rectal examination in order to 
determine the current severity of his 
service-connected residuals of a 
hemorrhoidectomy and fissurectomy.  The 
claims folder should be made available to 
the clinician in conjunction with the 
examination.  The clinician should note 
all relevant clinical findings, to 
include whether there are large or 
thrombotic, irreducible hemorrhoids with 
excessive redundant tissue and if so the 
frequency of recurrences; whether there 
is persistent bleeding with secondary 
anemia; and whether there are hemorrhoids 
with fissures or any other complications, 
to include fecal incontinence.  

If it is determined that fecal 
incontinence is present, the examiner 
should consider the private medical 
statement dated in February 2004 and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
fecal incontinence is due to his 
hemorrhoids or a hemorrhoidectomy, or 
secondary fissures or a fissurectomy.

3.  The RO should also schedule the 
veteran for a VA vascular examination for 
the purpose of determining the nature, 
etiology and severity of any vascular 
disease of the lower extremities that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any vascular disease of the legs that is 
currently present began during or is 
causally linked to any incident of 
service, to include excessive amounts of 
flying throughout the veteran's military 
career.  

The clinician should also opine whether 
it is at least as likely as not (50 
percent or greater probability) that any 
vascular disease of the lower extremities 
that is currently present was caused or 
aggravated by his service connected 
diabetes mellitus.  
   
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for a rating in excess of 10 percent for  
residuals of a hemorrhoidectomy and 
fissurectomy, which must include 
consideration of whether a separate 
rating is warranted for fecal 
incontinence under an appropriate 
diagnostic code (e.g., 7332); and service 
connection for vascular disease of the 
lower extremities, to include on a direct 
incurrence basis and  a secondary basis 
(i.e., whether the veteran's vascular 
disease was caused or aggravated by his 
service connected diabetes mellitus), 
with consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
June 2004.

6.  If any part of the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the June 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

